Title: To John Adams from B. H. Rand, 2 September 1822
From: Rand, B. H.
To: Adams, John


				
					Sir
					Philadelphia Septr 2d 1822
				
				I have lately published an elegent Edition of the Farewell Address of the late Gen: Washington. Permit me to present you with a copy of it as a testimony of my respect for your Publick and private worth, and as a specimen of the  the Fine Arts in our country.Your Obedient Servant
				
					B. H. Rand
				
				
					P.S. The work will be handed to you by Mr J. W. Goodrich Bookseller Boston.
				
			